



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Williams, 2014 ONCA 739

DATE: 20141024

DOCKET: C55137

Cronk, LaForme Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Duncan Williams

Appellant

Milena Celap, for the appellant

Hannah Freeman, for the respondent

Heard and released orally: October 20, 2014

On appeal from the conviction entered on February 17, 2012
    by Justice Terrance P. OConnor of the Superior Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The appellant appeals his conviction for impaired driving.  The main
    issue at trial was identification.

[2]

The circumstances surrounding the appellants arrest are as follows. A
    police officer noticed a Honda vehicle driving erratically and followed it to
    an apartment parking lot where the driver got out of the car and fled.  The
    officer located the appellant lying on a balcony of the apartment building,
    identified him as the driver of the vehicle and arrested him.  A breath sample
    revealed that the appellant had a blood alcohol level above the legal limit.

[3]

The appellant submits that the trial judge erred in: (i) reaching a
    verdict that was unreasonable and not supported by the evidence; (ii) reaching
    his own conclusion regarding the colour of the appellants pants; (iii) failing
    to consider contradictory evidence and, therefore, not properly assessing the
    burden and standard of proof in accordance with the
R. v. W. (D.)
, [1991]
    1 S.C.R. 742; and (iv) failing to consider the danger of convicting based on
    uncorroborated identification evidence.

[4]

We would not give effect to any of these grounds of appeal.

[5]

First, the investigating officers identification was corroborated by
    ample circumstantial evidence, including the appellants presence on the
    balcony, his knowledge that the police were concerned about a driver, his
    impairment and his possession of a Honda key. Further, the trial judge
    concluded, as he was entitled to do, that none of the minor inconsistencies in
    the evidence gave rise to a reasonable doubt.  We see no basis to interfere
    with that conclusion.

[6]

Second, while the officer who administered the breathalyzer test
    testified that the appellants pants were brown, contradicting the evidence of
    other witnesses, the trial judge was entitled to resolve the inconsistency in
    the evidence based on his own viewing of the video of the breathalyzer test.

[7]

Third, the trial judge properly assessed the burden and standard of
    proof in accordance with
W. (D
.
)
.  He was entitled to assess
    the credibility of the various witnesses and accord little weight to the
    testimony of the appellant and his wife.

[8]

Fourth, the trial judge was alive to the dangers of convicting based on
    uncorroborated identification evidence. He carefully reviewed and described the
    evidence he accepted and relied on in reaching his conclusion that the Crown
    had proven beyond a reasonable doubt that the appellant was the driver of the
    Honda.

[9]

The conviction appeal is dismissed. We note that on September 17, 2014,
    the appellant abandoned his sentence appeal. The sentence appeal is, therefore,
    dismissed as abandoned.

E. A. Cronk J.A.

H. S.
    LaForme J.A.

C. William Hourigan J.A.


